        Case 1:21-cv-00193-WJ-JHR Document 6 Filed 03/31/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

LEE PRESTON FLYNN,

               Plaintiff,

v.                                                                   No. 1:21-cv-00193-WJ-JHR

LORENZO FLORES, YVETTE HERN,
GABRIEL ROMERO, and MARTIN ROMERO,

               Defendants.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on pro se Plaintiff's failure to timely file an

amended complaint.

       After Plaintiff installed a security camera, Defendant Gabriel Romero indicated that the

security camera violated his right to privacy because the camera could see into his windows and

threatened Plaintiff with legal action if Plaintiff did not take down the security camera. Complaint

at 7, Doc. 1, filed March 3, 2021. Plaintiff refused to take the camera down. Id. Plaintiff alleges

Defendant Gabriel Romero and the other Defendants then defamed Plaintiff on the internet. Id.

Plaintiff asserts the Court has federal question jurisdiction over this matter pursuant to

28 U.S.C. § 4101 and 18 U.S.C. § 2261A. Complaint at 3.

       United States Magistrate Judge Jerry H. Ritter notified Plaintiff that there is no properly

alleged federal-question jurisdiction because the Complaint does not state a claim pursuant to the

only two federal laws cited in the Complaint and that there is no properly alleged diversity

jurisdiction because the Complaint states that Plaintiff and all Defendants reside in New Mexico.

See Doc. 4, filed March 4, 2021 (noting that 28 U.S.C. § 4101 defines terms in statute regarding

recognition of foreign defamation judgments and does not create a private cause of action for
        Case 1:21-cv-00193-WJ-JHR Document 6 Filed 03/31/21 Page 2 of 2




domestic defamation claims, and that 18 U.S.C. § 2261A, Stalking, is a criminal statute). Judge

Ritter notified Plaintiff this case should be dismissed for lack of subject-matter jurisdiction and

ordered Plaintiff to file an amended complaint stating that failure to timely file an amended

complaint may result in dismissal of this case. Plaintiff did not file an amended complaint by the

March 25, 2021, deadline.

       The Court dismisses the Complaint without prejudice for lack of jurisdiction. See Fed. R.

Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the

court must dismiss the action”); Brereton v. Bountiful City Corp., 434 F.3d 1213, 1218 (10th Cir.

2006) (“[D]ismissals for lack of jurisdiction should be without prejudice because the court, having

determined that it lacks jurisdiction over the action, is incapable of reaching a disposition on the

merits of the underlying claims.”).

       IT IS ORDERED that this case is DISMISSED without prejudice.



                                              ________________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
